Title: To Thomas Jefferson from Thomas Cooper, 2 April 1801
From: Cooper, Thomas
To: Jefferson, Thomas



Sir/
No 161 Chesnut Street Philadelphia April 2. 1801

Since my last I find that the office which was lately filled by Genl. Millar, is (if report be true) offered to Genl. Muhlenburgh. I hope that your numerous and important avocations have not driven entirely from your recollection the case of Mr Hamilton of Northumberland. But lest it should be so, I write to you again on the Subject, without making to you any apology for reiterating the claims of Justice and Humanity. I have nothing to ask for myself, and I am sure you will excuse those who trouble you on behalf of persons who have some right to attract your attention. nor will the comparative insignificancy of the request be a reason with you for not attending to it, when you are informed that it is very important to the Person who, applies for it, through me, his friend.
Mr Thos. Hamilton of Northumberland was collector of excise under the Inspector of the district. He had ever been attached to me, tho’ what is usually called a federalist Genl. Millar deprived him of his paltry office of 300 Dollars a Year, expressly to give it to a rich man who had recommended himself by becoming the  voluntary evidence against me. A fortnight before Mr Hamilton’s deprivation, Genl. Millar had so far approved of his Conduct as to appoint him also Collector of the Assessed Taxes. Mr Hamilton has Six children. I request of you to write to Genl. Muhlenburgh to reinstate Mr Hamilton, who I know was removed from political motives only. Oblige me in this, and believe me with sincere respect
Yr. obedt. Servt

Thomas Cooper

